137 S.E.2d 811 (1964)
262 N.C. 492
STATE
v.
Ruth Bernice EVANS.
No. 4.
Supreme Court of North Carolina.
September 23, 1964.
*812 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard for the State.
Thomas E. White, Marion, for defendant appellant.
PER CURIAM:
A defendant may be tried in the Superior Court upon a warrant only when there has been a trial and appeal from a conviction by an inferior court having jurisdiction. G.S. § 15-137; § 15-140; State v. Norman, 237 N.C. 205, 74 S.E.2d 602. As this Court has repeatedly held, where there has been no such conviction, trial in the Superior Court upon the original warrant is a nullity. State v. Peede, 256 N.C. 460, 124 S.E.2d 134; State v. Johnson, 251 N.C. 339, 111 S.E.2d 297; State v. Thomas, 236 N.C. 454, 73 S.E.2d 283. The judgment of the Superior Court is vacated and the case remanded for further proceedings as allowed by law.
Judgment arrested.